Exhibit 10.3

 

Execution Copy

 

PORTIONS OF THIS EXHIBIT MARKED BY [**] HAVE BEEN OMITTED PURSUANT TO RULE
601(B)(10) OF REGULATION S-K. THE OMITTED INFORMATION IS (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED.

 

Development License Agreement

 

 

This Development License Agreement (this “Agreement”) is entered into by and
between Gevo, Inc., a Delaware corporation, with offices at 345 Inverness Drive
South, Building C, Suite 310, Englewood, CO 80112 (“Licensor”) and Praj
Industries Ltd. an Indian corporation with offices at Praj Tower 274 & 275/2,
Bhumkar Chowk-Hinjewadi Road, (“Licensee”) as of April 1, 2018 (the “Effective
Date”) (together, the “Parties” and each individually, a “Party”).

 

Background

 

 

A.

Licensor owns or otherwise has rights in certain patents, patent applications,
and know-how relating to the production, recovery and use of Biobutanol as
further described in Exhibit B;

 

 

B.

Licensor has previously entered into that certain Patent Cross-License
Agreement, dated as of August 22, 2015, by and between Licensor and Butamax
Advanced Biofuels LLC (“Butamax”) (the “Cross-License Agreement”), pursuant to
which, Licensor received certain sublicensing rights, on a non-exclusive basis,
in and to certain patents and patent applications relating to the production,
recovery and use of Biobutanol that are owned or licensed (and sublicensable) by
Butamax (collectively, the “Licensed Butamax Patents”) and Licensor granted
certain licenses to Butamax under Licensor’s patents and patent applications;

 

 

C.

Licensee desires to receive from Licensor, and Licensor is willing to grant to
Licensee, a license to Licensor’s patents, patent applications, and know-how on
a non-exclusive basis within the Facility, and a non-exclusive sublicense under
Licensor’s rights in and to the Licensed Butamax Patents within the Facility, in
each instance, for purposes of process development and manufacturing Biobutanol
from the Feedstock at Licensee’s Facility, under the terms and conditions of
this Agreement.

 

 

D.

The Parties executed a Development License Agreement dated November 6, 2015 (the
“Original License”);

 

 

E.

Pursuant to the Supplemental Agreement between Praj and Gevo, dated November 16,
2017, the Original License was amended to extended through March 31, 2018; and

 

 

F.

Praj and Gevo desire to continue the relationship established by the Original
License by entering into this Agreement.

 


Agreement

 

In consideration of the mutual covenants and agreements set forth below, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1

--------------------------------------------------------------------------------

 

 

1.     Definitions. For purposes of this Agreement, the terms defined in Exhibit
A (attached hereto and incorporated herein by reference) or in another exhibit
attached hereto, shall have the respective meanings set forth therein.

 

2.     License.

 

2.1     License Grant. The relevant terms of the Cross-License Agreement have
been incorporated into this Agreement as required to enable Licensee to comply
with such agreement. Subject to the terms and conditions of the Cross-License
Agreement and this Agreement, Licensor hereby grants to Licensee:
(i) a non-exclusive, personal, non-transferable, limited license (1) under
Licensor’s rights in and to the Licensed Gevo Patents solely to make the
Licensed Products at the Facility, using only Gevo Biocatalysts and Gevo
Separation Technology, and to fulfill Licensees obligations under the Joint
Development Agreement between the Parties using only Gevo Biocatalysts and Gevo
Separation Technology , and (2) to use the Licensed Know-How solely to make the
Licensed Products at the Facility and to fulfill Licensees obligations under the
Joint Development Agreement between the Parties, using only Gevo Biocatalysts
and Gevo Separation Technology, and (ii) a non-exclusive, personal,
non-transferable, , limited sublicense under Licensor’s rights in and to the
Licensed Butamax Patents solely to make the Licensed Products at the Facility,
using only Gevo Biocatalysts and Gevo Separation Technology, and to fulfill
Licensees obligations under the Joint Development Agreement between the Parties
using only Gevo Biocatalysts and Gevo Separation Technology.

 

2.2     No Sublicense or Have Made Rights. Licensee may not sublicense any of
the rights granted under Section 2.1 to any third party without the prior
written consent of Licensor, which consent may be withheld by Licensor in its
sole and absolute discretion. In no event may Licensee sublicense any of the
rights sublicensed under Section 2.1 to any third party. The license and
sublicense rights granted under Section 2.1 do not include the right to use
third parties to manufacture the Licensed Products on behalf of Licensee.
Licensee receives no right to have made Biobutanol under any license or
sublicense granted in the Agreement.

 

2.3     Solids Separation Technology. Licensee shall not be permitted to use
Solids Separation Technology in connection with Licensee’s exercise of the
rights granted in Section 2.1 at the Facility. Licensee shall supply Licensor
with satisfactory evidence, in the sole and absolute discretion of Licensor and
its licensors (including Butamax), to establish that the Facility does not, and
would not be expected to, utilize or otherwise implement Solids Separation
Technology, and Licensee acknowledges and agrees that Licensor and its licensors
(including Butamax) shall be entitled to exercise the audit rights under Section
15.6; provided, that the right to exercise such audits pursuant to this Section
2.3 shall not be subject to, or count against, any limitation on the frequency
of audits set forth therein (if any).

 

2.4     Section Not Used.

 

2.5     No Unlicensed Activities.

 

(a)     Section Reserved.

 

(b)     No Implied Licenses. Except as expressly provided in this Section 2,
nothing contained in this Agreement is intended to confer by implication,
estoppel, or otherwise, upon Licensee or any other party, a license or rights in
any Intellectual Property Rights of Licensor or its licensors, including,
without limitation, any license or rights in or to any Intellectual Property
Rights of Butamax.

 

2

--------------------------------------------------------------------------------

 

 

3.       Licensed Product.

 

3.1     Licensed Product. The Parties agree that the licenses under Section 2.1
are granted for the purpose of carrying out the development objectives as
mentioned in the original Joint Development Agreement executed between the
Parties on November 6, 2015 and the restated Joint Development Agreement
effective April 1, 2018, and the Licensee shall not be selling the Licensed
Product. In no event shall Licensee sell, transfer or otherwise utilize the
Licensed Product.

 

4.     Reports.

 

4.1     Section Not Used.

 

4.2     Section Not Used.

 

4.3     Section Not Used.

 

4.4     Section Not Used.

 

4.5     Section Not Used.

 

4.6     Section Not Used.

 

4.7     Records. Licensee will keep and maintain accurate and detailed books and
records adequate for Licensor to ascertain the number of gallons of Licensed
Product produced and destroyed hereunder for a period of five (5) years from the
end of each quarter. Licensor will have the right to audit Licensee’s books and
records as provided in Section 15.5. If the audit reveals that Licensee has
underrepresented the number of gallons produced or destroyed by [**] or more in
any quarter, Licensee will reimburse Licensor for all costs and expenses
incurred by Licensor in connection with such audit.

 

4.8     Section Not Used.

 

4.9     Section Not Used.

 

4.10     Reports.

 

(a)     Within fifteen (15) days after the end of each calendar quarter,
Licensee shall provide a report to Licensor stating the number of gallons of
Biobutanol produced and the number of gallons of Biobutanol destroyed during
such calendar quarter.

 

(b)     Within fifteen (15) days after the end of each calendar quarter,
Licensee shall provide a report to Licensor regarding the Facility, including
specifying whether any Solids Separation Technology has been implemented or is
planned to be implemented for the Facility, the expected timing of
implementation, the planned or actual rated Biobutanol capacity of the Facility,
and any planned or actual additional rated Biobutanol capacity of the Facility.
Within five (5) days after the beginning of production of any volume of
Biobutanol by any such plant, Licensee shall provide to Licensor written notice
of such production.

 

3

--------------------------------------------------------------------------------

 

 

5.     Section Not Used.

 

6.     Improvements.

 

6.1     To the extent Licensee conceives, reduces to practice, creates,
develops, makes, or acquires any Improvements (“Licensee Improvements”),
Licensee will promptly disclose all Licensee Improvements to Licensor in writing
in a format requested by Licensor. Licensor shall own all right, title and
interest in and to Licensee Improvements, and Licensee hereby irrevocably and
unconditionally assigns, transfers, and conveys to Licensee all of Licensor’s
right, title, and interest in and to Licensee Improvements. If any Licensee
Improvement or Intellectual Property Rights therein, including moral rights,
cannot (as a matter of law) be assigned to Licensor, then (a) Licensee
unconditionally and irrevocably waives the enforcement of such rights against
Licensor, and (b) to the extent Licensee cannot (as a matter of law) make such
waiver, Licensee unconditionally grants to Licensor an exclusive, perpetual,
irrevocable, worldwide, fully-paid and royalty-free license, with the right to
sublicense through multiple levels of sublicensees, under any and all such
rights to fully utilize Licensee Improvements without any restriction. In order
to comply with the requirements in this Section 6.1, Licensee will ensure that
all of its employees and contractors have signed proprietary information and
inventions agreements that effectively convey the rights to Licensee that
Licensee is require to convey to Licensor under this Agreement.

 

6.2     Assistance. Licensee will assist, and require its employees and
contractors to assist, Licensor in perfecting and enforcing Licensor’s rights in
Licensee Improvements. Licensor will reimburse Licensee for reasonable costs
incurred in assisting Licensor with this Section. To that end, Licensee will,
and require its employees and contractors to, execute, verify, and deliver such
documents and perform such other acts (including appearances as a witness) as
Licensor may reasonably request in connection with applying for, obtaining,
perfecting, evidencing, sustaining and enforcing the Intellectual Property
Rights in Licensee Improvements. In addition, Licensee will, and will require
its employees and contractors to, execute, verify and deliver assignments of
Licensee Improvements and Intellectual Property Rights therein to Licensor. In
the event Licensee is unable for any reason, after reasonable effort, to secure
Licensee’s signature on any document needed in connection with the actions
specified in this Section, Licensee hereby irrevocably designates and appoints
Licensor and its duly authorized officers and agents as Licensee’s agent and
attorney-in-fact, which appointment is coupled with an interest, to act for and
on Licensee’s behalf to execute, verify and file any such documents and to do
all other lawfully permitted acts to further the purposes of this Section with
the same legal force and effect as if executed by Licensee.

 

7.     Challenging Licensed Patents. Licensee acknowledges that all Licensed
Patents are valid, enforceable and owned exclusively by Licensor or its
licensors. Licensee agrees not to challenge or assist any third party in
challenging the validity, enforceability or exclusive ownership by Licensor of
any Licensed Patent. To the extent Licensee challenges or assists any third
party in challenging the validity, enforceability or exclusive ownership by
Licensor of any Licensed Patent, Licensor may terminate this Agreement effective
immediately upon notice to Licensee. Notwithstanding the foregoing, if Licensee
elects to challenge or assist ay third party in challenging the validity,
enforceability or exclusive ownership by Licensor of any Licensed Patent,
Licensee must provide Licensor with all evidence Licensee or the third party
intends to rely upon in challenging the validity, enforceability or exclusive
ownership by Licensor of any Licensed Patent at least ninety (90) days prior to
initiating any such challenge in any court or arbitration proceeding. If
requested by Licensor, Licensee must submit such challenge to arbitration to be
held in Denver, Colorado under the rules of the American Arbitration
Association. If Licensor prevails in any action or proceeding initiated by
Licensee or a third party with the assistance of Licensee to challenge the
validity, enforceability or exclusive ownership by Licensor of any Licensed
Patent: Licensor will receive a full reimbursement of all fees (including
attorneys’ fees) and expenses incurred by Licensor in defending any such
challenge.   Without liming the foregoing, Licensee acknowledges and agrees that
this Section 7 is further subject to the corresponding terms and conditions set
forth in the Cross-License Agreement and as such, Licensee is also subject to
the rights and remedies of Butamax under the Cross-License Agreement in the
event Licensee breaches this Section 7.

 

4

--------------------------------------------------------------------------------

 

 

8.        Representations and Warranties.

 

8.1     Power and Authority. Each Party represents and warrants that it has full
right, power, and authority to enter into this Agreement, to perform its
obligations and duties under this Agreement, and that the performance of such
obligations and duties does not and will not conflict with or result in a breach
of any other agreements of such Party or any judgment, order, or decree by which
such Party is bound.

 

8.2     Representations and Warranties by Licensor. The relevant terms of the
Cross-License Agreement have been incorporated into this Agreement as required
to enable Licensee to comply with such agreement. Licensor represents and
warrants that it has full right, power and authority to license the Licensed
Patents and Licensed Know-How to Licensee as described in Section 2.1 and that
it has not granted any security interest, option, lien, or encumbrance of any
nature with respect to any Licensed Patent or Licensed Know-How which would
conflict with the license granted to Licensee under this Agreement.

 

8.3     Representations and Warranties by Licensee. Licensee represents and
warrants it has the necessary skills, resources, experience, and ability to
perform the activities contemplated hereunder in a professional, timely, and
competent manner in accordance with the generally applicable industry standards
and all applicable Laws, and that it will do so.

 

8.4     General Disclaimers. The express warranties set forth in Sections 8.1
and 8.2 are the only warranties made by Licensor in connection with this
Agreement and are in lieu of all other warranties, express, implied, or
statutory. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 8, LICENSOR, ON BEHALF
OF ITSELF, ITS AFFILIATES AND LICENSORS, EXPRESSLY DISCLAIMS AND EXCLUDES, AND
LICENSEE HEREBY WAIVES, ANY AND ALL REPRESENTATIONS AND WARRANTIES OF ANY KIND
OR NATURE, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, WITH RESPECT
TO THE LICENSED PATENTS, LICENSED KNOW HOW, GEVO SEPARATION TECHNOLOGY, OR ANY
OTHER SOLIDS SEPARATION TECHNOLOGY, OR THIS AGREEMENT, INCLUDING ANY
REPRESENTATIONS OR WARRANTIES OF GUARANTEED PERFORMANCE OF ANY TECHNOLOGY OR ANY
INVENTION COVERED BY A CLAIM OF ANY PATENT OR PATENT APPLICATION,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE. Notwithstanding anything
that may be to the contrary, nothing contained in this Agreement shall be
construed as:

 

5

--------------------------------------------------------------------------------

 

 

(a)     A warranty or representation by Licensor or its licensors as to the
validity, enforceability, scope, or patentability of Licensed Patents or any
obligation to defend any claim related to the validity, enforceability, scope,
or patentability of Licensed Patents;

 

(b)     A warranty or representation by Licensor, its Affiliates or licensors
that the Licensed Patents cover any particular jurisdiction;

 

(c)     A warranty or representation by Licensor, its Affiliates or licensors
that anything made, used or sold or otherwise disposed of under any license or
right granted in the Agreement is or will be free from infringement,
misappropriation or other violation of patents or other intellectual property
rights of any third party;

 

(d)     An obligation to bring or prosecute actions or suits against any third
party for infringement, misappropriation or other violation of any patent or
other intellectual property right of any third party;

 

(e)     Granting by implication, estoppel or otherwise any license or right
other than those which are expressly stated herein, or granting of any license
or right to any biological materials, or trademarks or service marks owned or
licensed by a Licensor;

 

(f)     A requirement that Licensor, its Affiliates or licensors (i) disclose
know-how, trade secrets or technical information (except for the provision of
the Licensed Know How as specifically provided herein) or (ii) provide any
technical assistance other than as provided in the JDA; or

 

(g)     An obligation that Licensor, its Affiliates or licensors file or
prosecute any patent application, secure any patent, or maintain any patent
application.

 

9.     Indemnity. Licensee will defend, indemnify, and hold Licensor harmless
from and against any and all claims, losses, liabilities, damages, costs, and
expenses (including attorneys’ fees, expert witness fees, and court costs)
directly or indirectly arising from or relating to this Agreement, or any
activities of Licensee concerning the Licensed Products or Gevo Biocatalysts,
including, but not limited to, (a) Licensee’s breach of this Agreement,
(b) Licensee’s violation of any applicable Laws, or otherwise engaging in
unethical business practices, in the course of manufacturing, the Licensed
Products, (c) Licensee engaging in activities with respect to the Licensed
Products which damage, tarnish, or prejudice the reputation of Licensor or
Butamax, in Licensor’s sole discretion, (d) Licensee’s failure to implement or
comply with security procedures to protect the Confidential Information included
in Licensed Know-How, Licensed Patents, or Gevo Biocatalysts, or (e) Licensee’s
use, storage or disposal of Gevo Biocatalysts and the Licensed Product. Licensor
will notify Licensee promptly of any claim for which Licensor believes it is
entitled to indemnification under this Section and which Licensor desires
Licensee to defend. However, Licensor’s failure to provide such notice or delay
in providing such notice will relieve Licensee of its obligations under this
Section only if and to the extent that such delay or failure materially
prejudices Licensee’s ability to defend such claim. Licensor will have the right
to participate in the defense of such claim with its own counsel and at its own
expense. Licensor will cooperate with Licensee, at Licensee’s reasonable request
and at Licensee’s reasonable expense, in the defense of such claim. No
settlement of a claim will be binding on Licensor without Licensor’s prior
written consent. Licensor will defend, indemnify, and hold Licensee harmless
from and against any and all claims, losses, liabilities, damages, costs, and
expenses (including attorneys’ fees, expert witness fees, and court costs)
directly or indirectly arising from or relating to Licensor granting the
licenses under this Agreement.

 

6

--------------------------------------------------------------------------------

 

 

10.     Limitation of Liability. In no event will licensor or its licensors be
liable to licensee or any third party for any consequential, indirect, punitive,
exemplary, special, or incidental damages, including any lost profits, arising
from or relating to this Agreement or the Licensed Patents, licensed know-how,
OR Gevo Biocatalysts. licensor’s total cumulative liability in connection with
this Agreement, the Licensed Patents, and the licensed know-how, whether in
contract or tort or otherwise, will not exceed [**].

 

11.     Term and Termination.

 

11.1     Term. This Agreement will begin on the Effective Date and continue in
effect for two years from the Effective Date unless terminated earlier pursuant
to Section 11.2 or 11.3 (the “Term”) and may be renewed for additional one year
terms with the mutual agreement of both Parties.

 

11.2     Termination by Licensor. Licensor may immediately terminate this
Agreement by giving a written notice of termination to Licensee if any of the
following events occurs:

 

(a)     Licensee breaches any provision of this Agreement that is curable (other
than payment) and fails to cure such breach to the satisfaction of Licensor
within thirty (30) days after written notice thereof from Licensor;

 

(b)     Licensee breaches any provision of this Agreement that is not curable;

 

(c)     Licensee attempts to assign any right or delegate any duty under this
Agreement in violation of Section 15.6;

 

(d)     Section Not Used;

 

(e)     Licensee, directly or indirectly, challenges or assists any third party
in challenging the validity or enforceability of any Licensed Patent as provided
in Section 7;

 

(f)     Licensee violates any applicable laws or regulations, or otherwise
engages in unethical business practices, in the course of manufacturing,
offering for sale, selling, or providing the Licensed Products;

 

(g)     Licensee engages in activities with respect to the Licensed Products
which damage, tarnish, or prejudice the reputation of Licensor or Licensor’s
industry, in Licensor’s sole discretion; or

 

(h)     Licensee becomes insolvent or seeks protection under any bankruptcy,
receivership, trust deed, creditors arrangement, or comparable proceeding or if
any such proceeding is instituted against Licensee and not dismissed within
sixty (60) days.

 

11.3     Termination by Licensee. Licensee may immediately terminate this
Agreement by giving a written notice of termination to Licensor if Licensor
breaches any material provision of the Agreement and fails to cure such breach
to the satisfaction of Licensee within thirty (30) days after written notice
thereof from Licensee. Licensee may immediately terminate this Agreement by
giving a written notice of termination to Licensor if Licensor becomes insolvent
or seeks protection under any bankruptcy, receivership, trust deed, creditors
arrangement, or comparable proceeding or if any such proceeding is instituted
against Licensor and not dismissed within sixty (60) days.

 

7

--------------------------------------------------------------------------------

 

 

11.4     Effect of Termination. Upon termination or expiration of this
Agreement: (a) all licenses granted by Licensor to Licensee under this Agreement
will be immediately terminated and revoked; (b) Licensee will cease to
manufacture, offer for sale, sell or provide the Licensed Products; (c) comply
with Section 12.4 with respect to any Confidential Information of Licensor
(including, without limitation, returning to Licensor all Gevo Biocatalysts and
any other materials provided by or on behalf of Licensor or its licensors to
Licensee hereunder); and (d) all outstanding payments will become immediately
due.    

 

11.5     Survival. Upon termination or expiration of this Agreement, Sections 1,
2.2, 2.5, 4.7, 4.10, 6, 7, 8.4, 9, 10, 11, 12, 13, 14 and 15, and any payment
accrued prior to such termination or expiration will survive.

 

12.     Confidentiality.

 

12.1     Confidential Information. During the term of this Agreement, each Party
(the “Recipient”) may be provided with, have access to, or otherwise learn
confidential and/or proprietary information of the other Party or their
respective third party licensors (the “Discloser”) (including certain
information and materials concerning the Discloser’s (or its respective third
party licensor’s) business, plans, customers, technology, and products) that is
of substantial value to the Discloser (or its respective third party licensor),
and which is identified as confidential at the time of disclosure or which
should reasonably be considered, under the circumstances of its disclosure, to
be confidential to the Discloser (“Confidential Information”). All Licensed
Know-How disclosed or provided by or on behalf of Licensor to Licensee shall be
considered “Confidential Information” of Licensor, whether or not such was
identified as confidential at the time of disclosure.

 

12.2     Confidentiality Obligations. As between the Parties, all Confidential
Information remains the property of the Discloser. Recipient will: (a) treat as
confidential, and protect the Confidential Information of the Discloser from all
unauthorized use, disclosure, copying, dissemination or distribution; (b) use
such Confidential Information solely for the purposes of this Agreement; (c) not
disclose, deliver, distribute, display, demonstrate or otherwise make available
such Confidential Information to any employees or other Persons, except those
employees and contractors of Recipient (“Representatives”) who (i) need to know
such Confidential Information for the purposes of performing the Recipient’s
obligations under this Agreement, (ii) have been informed that such Confidential
Information belongs to the Discloser, and (iii) have agreed, in a written
agreement, to maintain the confidentiality thereof; (d) promptly return and/or
destroy all such Confidential Information upon the earlier of Discloser’s
request or the expiration or termination of this Agreement (and if such return
is impossible as to any portion of the Confidential Information, then Recipient
will promptly permanently destroy such Confidential Information and certify to
Discloser that all such Confidential Information, including all copies thereof,
has been completely and permanently destroyed); (e) immediately notify Discloser
upon discovery of any loss or unauthorized use, disclosure, copying,
dissemination or distribution of any such Confidential Information and use all
reasonable efforts to retrieve such Confidential Information; (f) not reverse
engineer or analyze such Confidential Information (except as permitted by law);
and, (g) will not remove or obscure markings (if any) on Confidential
Information indicating its proprietary or confidential nature. If any
Representative uses, discloses, copies, disseminates or distributes Confidential
Information other than as authorized in this Agreement, Recipient will be liable
to Discloser for such use, disclosure, copying, dissemination or distribution to
the same extent that it would have been had the Recipient used, disclosed,
copied, disseminated or distributed that Confidential Information.

 

8

--------------------------------------------------------------------------------

 

 

12.3     Exceptions. The confidentiality obligations imposed by this Agreement
will not apply to any information that: (a) was in Recipient’s possession before
receipt from Discloser under this Agreement or any other agreement between the
Parties or otherwise acquired from the Discloser as shown by documentation; (b)
is in or enters the public domain through no fault of the Recipient; (c) is
rightfully received or acquired by Recipient from a Person without a duty of
confidentiality; (d) is disclosed by the Discloser to a Person without a duty of
confidentiality; or, (e) is independently developed by Recipient without use of
or reference to the Discloser’s Confidential Information (and without the use of
any individual who had knowledge of Discloser’s Confidential Information as a
consequence of the Discloser or the Recipient (including Representatives of
either) having disclosed to such individual, or having granted such individual
access to the Discloser’s Confidential Information). Information will not be
deemed to be within the foregoing exceptions (a) through (d) merely because: (i)
it is more generally described but not fully disclosed either in the public
domain or in information in the possession of Recipient; or (ii) it combines
individual items of information in the public domain, if such combination: (1)
is sufficiently secret to derive economic value, actual or potential, from not
being generally known to other persons who can obtain economic value from its
disclosure or use; and (2) is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy or confidentiality. Recipient may
disclose Confidential Information pursuant to a valid judicial or administrative
order if Recipient: (A) provides Discloser with written notice of such order
promptly after receiving it and reasonably cooperates with any efforts by
Discloser to contest or limit the scope of such order; and (B) uses all
reasonable efforts to limit the disclosure of such Confidential Information and
seek a protective order or an equivalent to protect the disclosure of such
Confidential Information.

 

12.4     Return of Confidential Information. Upon termination or expiration of
this Agreement, the Recipient will return to the Discloser or destroy all
tangible copies of Confidential Information of the Discloser, which the
Recipient no longer has the right to use, in the Recipient’s possession or
control and will erase from its computer systems all electronic copies thereof.

 

12.5     Confidentiality of the Agreement. The terms and conditions of this
Agreement constitute the Confidential information of both Parties. Neither Party
will disclose any terms or conditions of this Agreement to any third party,
without the prior written consent of the other Party, except: (a) as required by
law; (b) to its attorneys, accountants, auditors, financial advisers, creditors,
and insurers, as well as acquirers, investors, financiers and bona fide
potential acquirers, investors and financiers of such Party (and other Persons
to whom the Parties in the future agree in writing), but only so long as any
such person is informed of this confidentiality provision and agrees to maintain
the confidentiality of the terms of this Agreement; (c) by Licensor, to a third
party under a duty of confidentiality in connection with financing, investment
or a proposed merger or a proposed sale of all or part of Licensor’s business
related to this Agreement or (d) as required for a Party’s compliance with
securities and exchange laws, regulations or rules.

 

12.6     Survival of Obligations. Subject to Section 12.3, the Recipient’s
obligation under this Section with respect to any Confidential Information that
is a trade secret under applicable law shall survive any termination or
expiration of this Agreement [**], and for any other Confidential Information
shall remain for [**].     

 

9

--------------------------------------------------------------------------------

 

 

13.     Gevo Biocatalysts.

 

13.1     Gevo Biocatalysts. From time to time during the Term, Licensor or its
suppliers may provide to Licensee certain Biocatalysts of Licensor further
described in Exhibit B which may be useful for Licensee to manufacture the
Licensed Products (the “Gevo Biocatalysts”). Gevo Biocatalysts will only be used
by Licensee at the Facility in manufacturing the Licensed Products as expressly
permitted under this Agreement and pursuant to any instructions on handling or
using the Gevo Biocatalysts provided by or on behalf of Licensor. Licensee will
maintain proper controls governing the protection, use and disposal of Gevo
Biocatalysts at all times, including implementing the protection protocols
identified on Exhibit C, and agrees not to transfer Gevo Biocatalysts to any
person. Licensee agrees to comply with all laws, rules and regulations
applicable to handling or use of Gevo Biocatalysts and the Licensor shall
provide all required information needed by the Licensee to comply with all
applicable laws, rules and regulations. Licensor will retain ownership of such
Gevo Biocatalysts at all times and Gevo Biocatalysts and any information
contained or embodied in, represented by or provided in connection with Gevo
Biocatalysts will be considered Confidential Information of Licensor and will be
protected pursuant to Section 12. [**]. Licensee will not be entitled to receive
or use any Biocatalysts of Butamax hereunder and hereby represents, warrants and
covenants to Licensor that Licensee will not obtain, receive or use any
Biocatalysts of Butamax. The term “Gevo Biocatalysts” specifically excludes
Biocatalysts of Butamax.

 

13.2     Section reserved

 

132.3     Disclaimer. [**], Gevo Biocatalysts ARE BEING SUPPLIED TO LICENSEE “AS
IS” WITH THE UNDERSTANDING THAT THEY ARE PROVIDED WITH NO, AND LICENSOR (ON
BEHALF OF ITSELF AND ITS SUPPLIERS AND LICENSORS) HEREBY DISCLAIMS ANY AND ALL,
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS.

 

13.4     Assumption of Risk. Licensee shall bear all risk to itself and/or any
others resulting from any use, directly or indirectly, to which it puts Gevo
Biocatalysts or any other material that could not have been made but for Gevo
Biocatalysts. Licensee agrees that Licensor and its directors, officers,
employees, suppliers, licensors and agents will have no liability arising from
any use, storage, or disposal of Gevo Biocatalysts by Licensee. Delivery of any
order hereunder shall be deemed to occur upon Licensor making the Gevo
Biocatalysts available to the carrier or freight forwarder selected by Licensor
(or if none is selected by Licensor, then the carrier or freight forwarder
selected by Licensee). The risk of loss of all Gevo Biocatalysts provided
hereunder shall pass to Licensee upon such delivery, and the risks of loss,
damage or delay in transit shall be solely the responsibility and risk of
Licensee. All claims for loss, damage or destruction will be made by Licensee to
the carrier.

 

10

--------------------------------------------------------------------------------

 

 

14.     Prosecution and Enforcement.

 

14.1     Prosecution. Licensor will have sole control over, but, as between the
Parties, no obligations to Licensee with respect to, the filing, prosecution,
and maintenance (collectively “Prosecution”) of all Licensed Patents. Unless
requested by Licensor, Licensee will not have any right to participate in the
Prosecution of any Licensed Patents.

 

14.2     Enforcement. Licensee will promptly notify Licensor upon becoming aware
of any known or suspected infringement or misappropriation of any Licensed
Patent or Licensed Know-How. Such notice will include the identity of the third
party or parties known or suspected to have infringed or misappropriated the
Licensed Patent or Licensed Know-How and any available information that is
relevant to such infringement or misappropriation. Licensor will have sole
control over enforcement and defense of all Licensed Patent or Licensed
Know-How. If Licensor asserts or files any claim (including counterclaims),
suit, or action against any third party based upon alleged infringement or
misappropriation of any Licensed Patent or Licensed Know-How, Licensee will
cooperate with Licensor, at Licensor’s request and expense, in litigating or
settling such claim. Licensor will be entitled to all damages awarded as a
result of or agreed to in a monetary settlement of any claim.

 

15.     General.

 

15.1     Notice. Any notice, approval, authorization, consent, or other
communication required or permitted to be delivered to either Party under this
Agreement must be in writing and will be deemed properly delivered, given, and
received (a) when delivered by hand, or (b) two (2) business days after
delivered by courier or express delivery service or by facsimile to (i) the
address or facsimile number of Licensor set forth below or (ii) the address or
facsimile number of Licensee set forth below, or with respect to each Party, to
such other address or facsimile number as such Party may have specified in a
written notice to the other Party.

 

Licensor Name:

Address:

 

 

Fax Number:

Attention:

Gevo, Inc.

345 Inverness Drive South

Building C, Suite 310

Englewood, CO 80112

(303) 858-8431

General Counsel

   

Licensee Name:

Address:

 

 

 

Fax Number:

Attention:

Praj Industries Ltd.

Praj Tower 274 & 275/2, Bhumkar

Chowk-Hinjewadi Road,

Hinjewadi, Pune 411057

India

 

+912022941299

Pramod Kumbhar

 

15.2     Governing Law. This Agreement and the rights and obligations of the
Parties hereunder (including, without limitation, any claims sounding in
contract or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest) shall be construed in
accordance with, and governed in all respects by, the internal laws of the State
of Delaware (without giving effect to principles of conflicts of laws).

 

11

--------------------------------------------------------------------------------

 

 

15.3     Dispute Resolution. The Parties recognize that bona fide disputes may
arise from time to time that may relate to or arise from the Parties’ rights or
obligations under this Agreement, including the breach, termination or validity
thereof. The Parties shall use all reasonable efforts to resolve such disputes
in an amicable manner and shall resolve such disputes in accordance with this
Section 15.3 except for as provided in Section 7 and for actions seeking
specific performance which will be governed by Section 15.4.

 

(a)     Escalation. If the Parties are unable to resolve any such dispute within
thirty (30) days after consultation between responsible counsel of the Parties,
a Party may, by written notice to the other Party, have such dispute referred to
the respective nominees of the Parties, who shall be senior executives with the
authority to resolve such disputes. Such nominees shall attempt to resolve the
referred dispute by good faith negotiations within thirty (30) days after such
notice is received.

 

(b)     Mediation. If the designated nominees are not able to resolve such
dispute within such thirty (30) day period under Section 15.3(a), the Parties
shall attempt in good faith to resolve such dispute promptly by confidential
mediation process under the then-current International Institute for Conflict
Prevention and Resolution (“CPR”) Mediation Procedure within thirty (30) days
after the mediation begins.

 

(c)     Arbitration. If, after such good faith participation in such mediation
process set forth in Section 15.3(b), the Parties cannot resolve such dispute,
such dispute shall be finally resolved by binding arbitration in accordance with
the CPR Rules for Administered Arbitration by three arbitrators, of whom each of
Licensor and Licensee shall designate one, with the third arbitrator to be
designated by the two Party-appointed arbitrators. The arbitration shall be
governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and judgment
upon the award rendered by the arbitrators may be entered by any court having
jurisdiction thereof. The place of the arbitration shall be New York, New York.

 

(i)     Unless the arbitrators find good reason to proceed on a different
schedule: (A) an initial pre-hearing conference for the planning and scheduling
of the proceeding will be held within thirty (30) days from the date that the
third arbitrator is appointed, (B) all discovery shall be completed within seven
(7) months of such initial pre-hearing conference, and (C) a maximum of two (2)
sessions for the presentation of evidence that will total no more than ten (10)
hearing days shall be concluded within nine (9) months from the date that the
third arbitrator is appointed.

 

(ii)     The arbitrators shall require that, unless otherwise agreed to by the
Parties, a transcript of the hearing shall be maintained and shall be considered
Confidential Information. The arbitrators shall conduct the arbitration in
accordance with the requirements of the CPR Arbitration Appeal Procedure.

 

(iii)     A Party may file an appeal only under the CPR Arbitration Appeal
Procedure from any final award of an arbitral panel in any arbitration arising
out of or related to this Agreement. Unless otherwise agreed by the Parties and
the appeal tribunal, the appeal shall be conducted at the place of the original
arbitration.

 

(iv)     In the event that a dispute is submitted to arbitration under this
Section 15.3 concerning whether a Gevo Biocatalyst, Biobutanol, or other
product, process or method (collectively, the “Accused Arbitrable Product”) is
covered by one or more claims of a Licensed Patent, or whether a royalty is due
for such Accused Arbitrable Product, then Licensee hereby expressly acknowledges
and agrees that Licensee’s claiming or contending that (i) such Accused
Arbitrable Product is not covered by a Licensed Patent (as applicable), (ii)
there is no royalty due for sales of such Accused Arbitrable Product, or (iii)
the technology practiced by Licensee is within the scope of the Licensor
Separation Technology, shall have the burden to prove its position to the
arbitrators by a clear and convincing evidence standard.

 

12

--------------------------------------------------------------------------------

 

 

(d)     Costs. Unless the arbitrators decide otherwise, the Parties shall share
equally the costs or fees associated with retaining any arbitrators or mediators
pursuant to this Section 15.3, and the Parties shall otherwise bear their own
costs and attorneys’ fees (except as otherwise provided in this Agreement).

 

15.4     Actions for Specific Performance. Solely with respect to actions for
specific performance, the Parties agree as follows:

 

(a)     Equitable Relief. Each Party agrees that irreparable damage would occur
and the Parties would not have an adequate remedy at Law if any provision of
this Agreement is not performed in accordance with its specific terms or is
otherwise breached. Accordingly, each Party agrees that the other Parties will
be entitled to an injunction, specific performance and other equitable relief
from time to time to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions of this Agreement without being
required to: (a) show any actual damage or irreparable harm, (b) prove the
inadequacy of its legal remedies, or (c) post any bond or other security (unless
such bond or security is otherwise required by law, in which event, Recipient
hereby agrees that a $5,000 US bond will be sufficient). Each of the Parties
agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief on the basis that any other Party has an
adequate remedy at Law or that any award of specific performance is not an
appropriate remedy for any reason at Law or in equity.

 

(b)     Forum; Consent to Jurisdiction. Except as provided in Sections 7 and
15.3, any legal action or other legal proceeding relating to this Agreement or
the enforcement of any provision of this Agreement shall be brought or otherwise
commenced exclusively in the U.S. District Court for the District of Delaware
located in the County of New Castle, State of Delaware. Each Party to this
Agreement:

 

(i)      Expressly and irrevocably consents and submits to the personal
jurisdiction of the U.S. District Court for the District of Delaware located in
the County of New Castle, State of Delaware (and of the appropriate appellate
court), in connection with any legal proceeding;

 

(ii)      Agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court;

 

(iii)      Agrees that it will not bring any action relating to this Agreement
in any court other than the U.S. District Court for the District of Delaware;

 

(iv)      Agrees that service of any process, summons, notice or document by
U.S. mail addressed to him at the address set forth on the first page of this
Agreement shall constitute effective service of such process, summons, notice or
document for purposes of any such legal proceeding;

 

13

--------------------------------------------------------------------------------

 

 

(v)       Agrees that each federal court located in the County of New Castle,
State of Delaware, shall be deemed to be a convenient forum; and

 

(vi)      Agrees that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner.

 

15.5     Waiver of Jury Trial. Each of the Parties hereto hereby agrees to waive
its respective rights to a jury trial of any claim or cause of action based upon
or arising hereunder. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this transaction, including contract claims,
tort claims, breach of duty claims and all other common law and statutory
claims. Each Party hereto acknowledges that this waiver is a material inducement
to enter into a business relationship, that each has already relied on this
waiver in entering into this Agreement, and that each will continue to rely on
this waiver in its related future dealings. Each Party hereto further warrants
and represents that it has reviewed this waiver with its legal counsel and that
it knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. This waiver is irrevocable, meaning that it may not be
modified either orally or in writing (other than by a mutual written waiver
specifically referring to this Section 15.5 and executed by each of the Parties
hereto), and this waiver shall apply to any subsequent amendments, renewals,
supplements or modifications hereto or to any other documents or agreements
relating to the sub-license made hereunder. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.     .

 

15.6     Assignment. Licensee may not assign or transfer any of its rights under
this Agreement or delegate any of its obligations or duties under this
Agreement, whether by operation of law or otherwise, without the prior written
consent of Licensor. For purposes of this Section, any Change in Control
involving Licensee will be deemed to be an assignment of this Agreement.
Licensor may assign or transfer this Agreement or any of its rights under this
Agreement or delegate any of its obligations or duties under this Agreement
without the prior written consent of Licensee for any reason whatsoever in its
sole and absolute discretion, including, without limitation, to Butamax pursuant
to the Cross-License Agreement. Any attempted assignment or delegation of any
rights or obligations under this Agreement in violation of the foregoing will be
null and void. This Agreement will be binding upon and shall inure to the
benefit of the Parties hereto and their respective successors and assigns.
Licensee acknowledges that the Cross-License Agreement governs Licensor’s rights
to sublicense some of intellectual property licensed to Licensee under this
Agreement, and if the Cross-License Agreement is terminated, this Agreement may
be automatically assigned and transferred by Licensor to Butamax.

 

15.7     Record Keeping & Audit. At any time during the Term, Licensor may at
its expense cause an auditor to, conduct, at Licensor’s expense and upon
reasonable advance notice, audits of the relevant books, records, and other
documents of Licensee in order to verify and determine whether Licensee is in
compliance with all of its restrictions, duties and obligations under this
Agreement, including compliance with the scope and restrictions of any license
or sublicense granted herein and any payment obligations. Licensee shall
provide, at its expense, reasonable assistance necessary to enable the auditor
to conduct each such audit. If Licensee is found not to be in compliance with
this Agreement in any material respect, then Licensee will pay all costs and
expenses incurred by Licensor, and will defend, indemnify and reimburse Licensor
for any damages, costs or expenses based on or related to claims by third
parties, including, without limitation, by Butamax, associated with such audit
(including the fees and expenses of the auditor). Without limiting the
generality of the foregoing, Licensor acknowledges and agrees to the following:

 

14

--------------------------------------------------------------------------------

 

 

(a)     For five (5) years following the end of the calendar year to which they
pertain (whether during or after the term of this Agreement) (except that such
period shall be limited to three (3) years with respect to documents pertaining
to [**]), Licensee shall: (i) keep full, true, and accurate books, records,
Biocatalyst vial lot samples, and supporting data containing all particulars
that may be necessary for purposes of verifying (A) (1) that Licensee does not
use Butamax’s proprietary [**] or modified variants of such enzymes covered by a
claim of a Butamax Patent, or Butamax’s Biocatalysts (as identified by genetic
markers), and (2) that Licensee does not use Butamax Separation Technology
covered by a claim of a Butamax Patent (other than Gevo Separation Technology)
or Solids Separation Technology, and (B) compliance with field restrictions and
other obligations under this Agreement by Licensee, and (ii) make such books,
records, [**], and supporting data available at all reasonable times during
normal business hours upon reasonable advance notice and without disruption of
plant operations (except to the extent necessary for testing purposes required
under this Section 15.5, for audit by independent auditors of Licensor or its
licensors. In addition, with respect to any audit for purposes of determining
whether the Facility uses Solids Separation Technology, Licensee shall provide,
at all reasonable times during normal business hours upon reasonable advance
notice, independent auditors of Licensor or its licensors with full access to
such plant, including for purposes of viewing, assessing, analyzing, testing,
monitoring and reviewing all or any part of the plant, plant operations and
equipment, and including conducting tests of sufficient duration to measure the
requisite DE at intervals determined by the auditors.

 

(b)     Licensor or its licensee shall cause its independent auditors that
conduct any audit to be bound to hold all information (including information
that can be obtained from analyzing, or otherwise relates to, samples of
Biocatalysts) provided by Licensee in confidence and not to disclose to any
third party or provide any third party with access to any such information
except as necessary to communicate to Licensor or its licensor any
non-compliance or any unauthorized uses of Butamax’s proprietary [**] enzymes or
proprietary Biocatalysts, or Butamax Separation Technology or Solids Separation
Technology. Licensee shall provide reasonable assistance and cooperation in any
audit performed by Licensor’s and its licensor’s independent auditors. All costs
of any audit performed by Licensor’s independent auditors shall be borne by
Licensor; provided that if an error is discovered, then Licensor shall be
entitled to perform up to two (2) audits for the immediately following calendar
year, and all costs of any audit performed by Licensor’s independent auditors
for the audit that uncovered the error as well as any audits performed by
Licensor’s independent auditors for the immediately following calendar year
shall be borne by Licensee.

 

15.8     Waiver. All waivers must be in writing and signed by an authorized
representative of the Party to be charged. Any waiver or failure to enforce any
provision of this Agreement on one occasion will not be deemed a waiver of any
other provision or of such provision on any other occasion.

 

15.9     Severability. If any provision of this Agreement is unenforceable, such
provision will be changed and interpreted to accomplish the objectives of such
provision to the greatest extent possible under applicable law and the remaining
provisions will continue in full force and effect.

 

15

--------------------------------------------------------------------------------

 

 

15.10     Third Party Beneficiary. Licensee acknowledges and agrees that Butamax
shall be an intended third party beneficiary under this Agreement and Butamax
have the right to enforce this Agreement against Licensee directly.

 

15.11     Independent Contractors. Except as expressly set forth herein under
Section 3, this Agreement is not intended to establish any partnership, joint
venture, agency, or other relationship between the Parties except that of
independent contractors.

 

15.12     Non-Exclusive Relationship. The relationship established by this
Agreement is non-exclusive. Nothing in this Agreement shall prohibit or restrict
Licensor from licensing the Licensed Patents or Licensed Know-How to any third
party or from developing, using, selling, distributing, providing, licensing or
marketing products or services competitive with the Licensed Products.

 

15.13     Construction. The section headings in this Agreement are for
convenience of reference only, will not be deemed to be a part of this
Agreement, and will not be referred to in connection with the construction or
interpretation of this Agreement. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting Party will not be used
against Licensor in the construction or interpretation of this Agreement. As
used in this Agreement, the words “include” and “including,” and variations
thereof, will not be deemed to be terms of limitation, but rather will be deemed
to be followed by the words “without limitation.” All references in this
Agreement to “Sections” are intended to refer to Sections of this Agreement. The
official language of this Agreement will be the English language and that no
translations into or translated meanings from other language will have any
bearing with respect to the interpretation and construction of this Agreement.

 

15.14     Counterparts. This Agreement may be executed in several counterparts,
each of which will constitute an original and all of which, when taken together,
will constitute one agreement.

 

15.15     Entire Agreement. This Agreement, along with the Exhibits hereto, sets
forth the entire understanding of the Parties relating to the subject matter
hereof and supersedes all prior agreements and understandings between the
Parties relating to the subject matter hereof. This Agreement may not be
amended, modified, altered, or supplemented other than by means of a written
instrument duly executed and delivered on behalf of both Parties.

 

[Signature page follows.]

 

16

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the Parties have executed this Agreement as of the Effective
Date.

 

 

 

Licensor:

Licensee:

   

Gevo, Inc.

Praj Industries Ltd.

   

By: /s/ Patrick R. Gruber

 

Name: Patrick R. Gruber

 

Title: Chief Executive Officer

 

Date:  April 4, 2019

By: /s/ Pramod Chaudhari

 

Name: Pramod Chaudhari

 

Title: Executive Chairman

 

Date: April 4, 2019

 

17

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Definitions

 

1.     Definitions. As used in this Agreement:

 

1.1     “Affiliate” of a Party means any person or entity that controls, is
controlled by, or is under common control with such Party, but only as long as
such control exists. “Control” for purposes of this definition shall mean
ownership of fifty percent (50%) or more of the outstanding voting securities.

 

1.2     “Biobutanol” means isobutanol used or produced using a Biocatalyst,
method, process or invention that embodies, uses, or is covered by, any claim of
any of: (a) the Butamax Licensed Patents in any jurisdiction or (b) Gevo
Licensed Patents in any jurisdiction, regardless of in which jurisdiction such
isobutanol is used, produced, sold or otherwise transferred.

 

1.3     “Biocatalysts” means recombinant yeast that has been engineered to
produce Biobutanol.

 

1.4     “Butamax” is defined in the recitals to this Agreement.

 

1.5     “Butamax Separation Technology” means a process used, developed or
acquired by Butamax for recovery of Biobutanol [**].

 

1.6     “Solids Separation Technology” shall mean [**].

 

1.7     “Change in Control” of Licensee means: (a) any consolidation or merger
of Licensee with or into any other entity in which the holders of Licensee’s
outstanding shares immediately before such consolidation or merger do not,
immediately after such consolidation or merger, retain stock representing a
majority of the voting power of the surviving entity or stock representing a
majority of the voting power of an entity that wholly owns, directly or
indirectly, the surviving entity; (b) the sale, transfer, or assignment of
securities of Licensee representing a majority of the voting power of all of
Licensee’s outstanding voting securities to an acquiring party or “group” (as
defined under the Securities Exchange Act of 1934, as amended); (c) the sale of
all or substantially all of Licensee’s business or assets; or (d) any series of
related transactions that would fall within clause (a), (b), or (c) above, if
viewed as a single transaction.

 

1.8     “Cross-License Agreement” is defined in the recitals to this Agreement.

 

1.9     Section Not Used

 

1.10     “Facility” means Licensee’s research and development facility at the
location described in Exhibit B.

 

1.11     “Feedstock” means sugarcane juice, sugarcane syrup, sugarcane molasses,
sugar beet juice, sugar beet syrup, sugar beet molasses, sugar beet pulp,
cassava, wheat, wheat straw, rice straw, bagasse, corn stover, sorghum, rice,
cotton stalk and empty fruit bunches.

 

18

--------------------------------------------------------------------------------

 

 

1.12     “gallon(s)” shall have the meaning as a U.S. capacity measure (for
liquid) equal to 4 quarts or 3.785 liters.

 

1.13     “Gevo Biocatalysts” is defined in Section 13.1.

 

1.14     “Improvement” means any improvement, modification, derivative work, or
variation of any invention, method, system, or technology described or claimed
in any Licensed Patent or included in any Licensed Know-How.

 

1.15     “Intellectual Property Rights” means (a) all rights associated with
works of authorship, including exclusive exploitation rights, copyrights, and
moral rights; (b) trade secret rights; (c) patents and industrial property
rights; and (d) other proprietary rights of every kind and nature.

 

1.16     “Law(s)” shall mean any laws, constitutions, statutes, rules,
regulations, directives, ordinances, codes, orders, rulings, binding agency or
court interpretations or principles of common law, or other action of any
governmental authority in any jurisdiction in the world, whether in force as of
the Effective Date or enacted during the Term of this Agreement.

 

1.17     Section Not Used.

 

1.18     “Licensed Know-How” means any proprietary information, know-how, or
trade secret, including any tangible embodiment thereof such as any manual,
report, file, documentation, drawing, specification, and other work of
authorship, including any based on Licensee Improvement, owned or controlled by
Licensor on or after the Effective Date and disclosed or delivered by Licensor
to Licensee that are necessary or useful in practicing the Licensed Patents to
manufacture isobutanol, including those listed in Exhibit B.

 

1.19     “Licensed Butamax Patents” is defined in the recitals to this
Agreement. For reference purposes, a list of patents and applications owned or
licensed (and sublicensable) by Butamax is attached as Schedule 2 to Exhibit B,
as may be updated from time to time by Gevo in its sole discretion, which
patents and applications are included in the Licensed Butamax Patents unless
otherwise provided in the Cross-License Agreement.

 

1.20     “Licensed Gevo Patents” means (a) the patents and patent applications
listed in Schedule 1 to Exhibit B, as may be updated from time to time by Gevo
in its sole discretion; (b) any and all patents issuing or claiming priority
from any of the patents and patent applications listed in Schedule 1 to Exhibit
B including continuations, continuations-in-part, divisionals, reexaminations,
reissues, substitutions, and extensions thereof, and foreign counterparts of the
patents and patent applications listed in Schedule 1 to Exhibit B whether or not
such patent applications or patents exist as of the Effective Date; and (c) any
patents or patent applications based on Licensee Improvements.

 

1.21     “Licensed Patents” means, collectively, (a) the Licensed Gevo Patents
and (b) the Licensed Butamax Patents.

 

19

--------------------------------------------------------------------------------

 

 

1.22     “Licensed Product” means Biobutanol, the use, manufacture, sale, offer
for sale, or importation of which would infringe one or more Valid Claims of a
Licensed Patent, but for the license granted in Section 2, or is manufactured
using any Licensed Know-How.

 

1.23     “Licensee Improvement” is defined in Section 6.1.

 

1.24     “Gevo Separation Technology” shall mean a process used, developed or
acquired by Licensor for recovery of Biobutanol [**].

 

1.25     “Other Solids Separation Technology” shall mean technologies for
removal of suspended solids from feedstock slurry prior to fermentation other
than Solids Separation Technology. For purposes of clarity, the term “Other
Solids Separation Technology”, as used herein, specifically excludes Solids
Separation Technology.

 

1.26     “Party” means Licensor or Licensee, as the context requires, and
“Parties” means both Licensor and Licensee.

 

1.27     Section Not Used

 

1.28     Section Not Used

 

1.29     “Term” is defined in Section 11.1.

 

1.30     “Valid Claim” means a claim of an issued or granted patent in any
country that has not expired or lapsed, been abandoned or cancelled, or held or
declared invalid or unenforceable or a claim of a pending patent application in
any country.

 

20

--------------------------------------------------------------------------------

 

 

Exhibit B

 

[**]

 

21

--------------------------------------------------------------------------------

 

 

Schedule 1 to Exhibit B

 

Licensed Gevo Patents

 

[**]

 

 

22

--------------------------------------------------------------------------------

 

 

Schedule 2 to Exhibit B

 

Licensed Butamax Patents 

 

[**]

 

23

--------------------------------------------------------------------------------

 

 

Exhibit C

 

Gevo Biocatalyst Protection Protocols

 

1. Except for [________] (“Named Individuals”), Licensee will ensure that no
person or entity has access to any equipment used by Licensee to hold or process
any live or reproducible Gevo Biocatalyst.

 

2. Licensee will not provide any live or reproducible Gevo Biocatalysts to any
person or entity except for the Named Individuals who are bound by contractual
obligations consistent with obligations set forth in this Agreement.  Licensee
will ensure that the Named Individuals access and use any live or reproducible
Gevo Biocatalyst solely for purposes of this Agreement. 

 

3. Licensee will store Gevo Biocatalysts in a locked facility that is accessible
solely by its authorized and trained employees who are bound by obligations
consistent with obligations set forth in this Agreement.

 

4. Licensee will ensure that all vials of Gevo Biocatalysts are identified as
“Property of Gevo, Inc.”

 

5. Licensee will ensure that each vial of any Gevo Biocatalysts are documented
by a log specifying the number of vials used or removed, the name of each person
removing such vials, the date of removal and reference batch/lot in which it is
to be consumed.

 

6. During each process step, including the conclusion of every fermentation,
Licensee will comply with the following protocols for cell kill prior to
allowing any waste or co-product release of Gevo Biocatalysts: For volumes of
material containing Gevo Biocatalysts less than 1 liter, undiluted bleach should
be added to a final concentration of 2%. After 1 hour the material can be
disposed of following local laws (e.g., down the drain). For volumes equal to or
greater than 1 liter, the material containing Gevo Biocatalysts should be
sterilized in an autoclave for 5 hours at 121°C prior to disposal in accordance
with any applicable local laws (e.g., out with standard garbage).

 

7. Licensee will comply with the laboratory strain containment procedures that
may be provided by Gevo from time to time.

 

 

 

 8. Licensee will comply with the all applicable laws pertaining to use,
handling, or export (if applicable) of the Gevo Biocatalysts.

 

24

 

 